DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on September 28, 2017. It is noted, however, that applicant has not filed a certified copy of the 2017-188429 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

jected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (US 9,816,011).
Kim sets forth pressure sensitive adhesive compositions and protective films for optical elements comprising such.  Said protective film can be used for optical elements comprises a pressure sensitive adhesive layer which comprises an interpenetrating polymer network structure having an acrylic resin with a weight average molecular weight of 1,100,000 or less, in a crosslinked state—see col. 12, lines 28-32.  Said pressure sensitive adhesive layer has a gel fraction of 80 to 99 % after hardening to a state comprising an interpenetrating network (IPN), wherein an IPN is a state that at least two crosslinked structures are simultaneously present in the pressure sensitive number adhesive after hardening—see col. 11, lines 47-50.  The acrylic resin comprises a (meth) acrylic acid ester monomer and a crosslinkable monomer as polymerized units.  Kim sets forth said (meth) acrylic acid ester monomer can be an alkyl (meth) acrylate having an alkyl group with 1 to 14 carbon atoms—see col. 3, lines 32-35.  Said crosslinkable monomer comprises a functional group, such as a hydroxyl, carboxyl, glycidyl, isocyanate, or nitrogen, wherein hydroxyl and carboxyl are preferred—see col. 3, lines 45-54.  The molecular weight of said acrylic resin is preferably from 150,000 to 10,000,000—see col. 3, lines 21-28.  Kim In addition, sets forth said protective film for optical elements may further comprise a substrate—see col. 12, lines 47-48. Kim sets forth in the overall teachings said pressure sensitive adhesive may further comprise a photopolymerizable compound, wherein said compound is a multi-functional acrylate—see col. 5, lines 25-27 and 45-46.  The pressure sensitive adhesive additionally comprises a photoinitiator to carry out polymerization of the photopolymerizable compound by light irradiation to provide a crosslinked structure—see col. 6, lines 44-49.  
Per example 1, Kim sets forth preparing a pressure sensitive adhesive comprising 100 g of an acrylic resin comprising 98 parts ethylhexyl acrylate and 2 parts hydroxylethyl acrylate and having a molecular weight of 450,000; 10 g of trimethylolpropane triacrylate; 1.5 g of a photoinitiator; and 1.5 g of crosslinker tolylenediisocyanate adduct of trimethylolpropane; 1.32 g of a plasticizer (polyethylene glycol bis (2-hexonate)) and 0.3 g of a metal salt—see example 1 and Table 1.  Said pressure sensitive adhesive is coated onto a polyethylene terephthalate (PET) film and dried to form a uniform coating layer having a thickness of 20 microns.  A release layer is laminated onto said coated film and exposed to UV radiation to prepare said film.  Therefore, it is deemed Kim sets forth in a reasonable manner to a skilled artisan a protective film (reinforcement layer) comprising a film substrate and a pressure sensitive adhesive layer laminated and fixed to one principal surface of the film substrate, wherein the PSA layer is formed 
The primary difference is Kim does not set forth said pressure sensitive adhesive has a frictional force measured with a frictional force microscope at a frequency of 5 Hz is 2 to 5 times a frictional force at a frequency of 0.01 Hz or that after photocuring the pressure sensitive adhesive layer, the frictional force of the photocured psa layer measured with a frictional force microscope at a frequency of 5 Hz is not less than 5 times the frictional force measured at a frequency of 0.01 Hz nor the properties as found in instant claim 2.  
However, in addition to meeting all the other requirements set forth in the claims, i.e., an acrylic base polymer having a gel content of 60 % or more and a molecular weight of 100,000 or more (claims 1 and 6).  In addition, the overall teachings set forth the crosslinkable monomer having a crosslinkable hydroxy or carboxy group can be using an amounts up to 10 parts by weight in the acrylic base polymer resin, which is taught to help maintain and tailor physical properties of the adhesive, such as cohesive force, peel force, and durability and wherein the molecular weight range helps to maintain/tailor the peel force characteristics at high and low rates, as well as, cohesive force and durability of the PSA—see col. 3, lines 8-10 and lines 26-27 and col. 4, lines 5-10.  Kim also sets forth the PSA of the protection film has a high peel force at a low rate and a low peel force at a high rate while having excellent wettability to an adherend, durability, re-peelablity, transparency and anti-static performance—see abstract; col. 12, lines 17-37,  and col. 15, lines 27-33.  Therefore, the protection film as defined by Kim should inherently have the same frictional force properties of the instantly claimed invention when measured using the same standards.  In the alternative, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

	Regarding claim 3, Kim sets forth the acrylic resin has a weight average molecular weight in the range of 100,000 to 10,000,000 to obtain the peel force characteristics at high and low rates, as well as, providing excellent cohesive force and/or durability of the PSA—see col. 3, lines 5-28.

	Regarding claim 7, Kim sets forth the composition may comprise a photopolymerizable monomer, in addition to the acrylic resin having the crosslinkable functional group, in amounts from 1 to 30 parts by weight to effective obtain the IPN having the taught peel force at a high and low rate—see col. 6, lines 35-43.  Regarding claim 8, sad photopolymerizable compound is a multi-functional acrylate compound—see col. 5, lines 45-46. 
	

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (cited above).
Kim is set forth above as anticipating or, in the alternative, rendering obvious the reinforcement film as found in instant claims 1-3 and 6-8 for the reasons set forth above.  
Regarding claim 4:  Kim does not expressly set forth the acrylic resin includes as monomer units, a hydroxy group-containing monomer and a nitrogen-containing monomer.  However, in the overall teachings of the reference Kim sets forth the acrylic resin can be obtained from a monomer having a crosslinkable group which include hydroxy and nitrogen containing compounds, as well as, teachings said crosslinkable monomers can be used in combinations of at least two—see col. 3, line 50 to col. 4, line 4.   Therefore, it is deemed a skilled artisan would be able to obtain and use an acrylic resin, as defined in the overall teachings, comprising a hydroxyl group containing monomer and a nitrogen containing monomer with an expectation of obtain a PSA having the 
Regarding claim 5, it can be seen in preparation example 4, Kim sets forth obtaining an acrylic resin from reaction of ethylhexyl acrylate and acrylic acid to obtain a carboxy-containing acrylic resin.  The acrylic acid compound has a homopolymer glass transition temperature of 101 deg. C.  The overall teachings of Kim set forth the crosslinkable monomer can be used in amounts from 0.01 to 10 parts by weight in the composition for obtaining said acrylic resin.  Thus it is deemed from the overall teachings of the reference a skilled artisan could obtain and use an acrylic copolymer comprising from at least 5 to 10 parts by weight of an acrylic acid (see example 4 for reference) with an expectation of successfully obtaining the taught peel force at high and low rates, as well as, excellent cohesive force, durability, wettability, re-peelability, transparency and anti-static performance as taught by Kim, in absence of evidence to the contrary and/or unexpected results.
Regarding claim 9, Kim does not expressly set forth the functional group equivalent weight of the photocurable agent being from 100 to 500 g/eq.  However, per examples Kim sets forth the use of trimethylolpropane triacrylate, which in example 1, has in the composition a functional group equivalent weight of ~99 g/eq.  It is deemed this is extremely close to the lower limit of 100 g/eq set forth in instant claim 9 that a skilled artisan would not see any differences in the properties of the cured protective film comprising said photocurable adhesive over the claimed reinforcement film comprising said claimed PSA.  And since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6-12 of copending Application No. 16/650,764 (USPGPub 2020/0231846). Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both set forth reinforcement films comprising a film substrate; and a pressure sensitive adhesive layer laminated and fixed on one surface of the film substrate, wherein said pressure sensitive adhesive layer is formed of a photocurable composition comprising an acrylic base polymer and a photocurable agent; the acrylic polymer includes, as monomer unit, at least one selected from the group consisting of hydroxy group containing monomer and a carboxy group-containing monomer; said acrylic base polymer has a crosslinked structure and a gel fraction of the photocurable composition is 60 % or more.  
The applications differ in that said copending differs from the instant claims since said copending claims require a shear storage elastic modulus of the pressure sensitive adhesive layer at 25 deg. C of 1 * 10 ^4 to 1.2 – 10^5 Pa and a shear storage elastic modulus at 25 deg. C of the photocured pressure sensitive adhesive layer of 1.5 * 10^5 to 2.0 * 10^6 Pa.  and the instant 
However, it can be seen in copending applications claims 3-4, the pressure sensitive layer in the claimed reinforcement film is intended to have the same frictional force measurements under the same conditions.  In addition, it is deemed the copending claims set forth in said copending application is the same pressure sensitive adhesive layer in a reinforcement film as the instantly claimed and therefore said instant claims must inherently satisfy the shear storage elastic modulus characteristics/properties as found in said co-pending application in the absence of arguments and/or evidence to the contrary.  Thus, it is deemed the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
\

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc